Opinion issued November
30, 2011.
 
 

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-09-00369-CV
____________
 




IN THE INTEREST OF B.D., A.D, D.D., AND D.D.
 
 
On Appeal from the 311th District Court
Harris County, Texas
Trial Court Case No. 2007-62291
 
 

MEMORANDUM OPINION
 




Appellants
Jacqueline Kennedy and Gina Davis have failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellants did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
We
dismiss the appeal for want of prosecution for failure to timely file a
brief.  
We deny
appellee’s motion for rehearing on the court’s order requiring the reporter’s
record to be filed without cost to the appellants.  We dismiss any other pending motions as moot.
 
PER CURIAM
 
Panel consists of Chief Justice
Radack and Justices Bland and Huddle.